[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The Family Support Magistrate should have admitted into evidence the report of the HLA test. The general supervisor of the paternity testing division of Roche Laboratories identified the document, explained the manner in which he supervised the test, explained the chain of custody of the blood samples, and explained how information regarding the chain of custody was reported on the documents. The documents should have been admitted under General Statutes § 46b-168. The erroneous ruling prejudiced the substantial rights of the appellant. Accordingly, the decision of the Family Support Magistrate is set aside and the case is remanded to the Family Support Magistrate for further proceedings consistent with this opinion.
THIM, JUDGE